Response to Petition for Rehearing by
Chief Justice Hobson.
For opinion in this case see 146 Ky., page 457.
W. W. Cornett is a party appellant on the record before us; he is not made an appellee. He and the Ford Lumber Company are made appellants. A. B. Cornett is the only appellee. As A. B. Cornett is the only appellee the judgment on this appeal could only be reversed as against him. One' appellant cannot obtain relief against a co-appellant without an appeal against him. "When this is not done they are not adversary parties. Any error in favor of W. W. Cornett and to the prejudice of the Ford Lumber Company can only be corrected upon an appeal in which W. W. Cornett iscmade a party appellee. If the Ford Lumber Company desired relief against W. W. Cornett, it should have taken'a separate *26appeal against him, which could have been done- on the same transcript in the same manner as this ■■ appeal was taken. As many appeals may be prosecuted on a-transcript as may be necessary to obtain the relief desired.
Petition overruled.